Citation Nr: 0600861	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  04-26 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a left ankle condition.


ATTORNEY FOR THE BOARD

A. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from February 1979 through May 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  The case is now 
before the Board for appellate review.

The appeal is REMANDED for additional development to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required.


REMAND

The veteran seeks service connection for a left ankle 
condition.  His assertions, service medical records, private 
medical records, and the November 2003 VA examination report 
have been reviewed.

A remand is required in order to afford the veteran a joint 
examination.  In the case of a disability compensation claim, 
VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d).  Such an 
examination or opinion is necessary to make a decision on a 
claim if all of the lay and medical evidence of record (1) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  Id.

The veteran's service medical records contain a negative 
entrance examination regarding the veteran's ankle.  The 
service records do reflect treatment for an ankle injury in 
July 1979 and again in February 1984.  Periodic physical 
examination reports are negative in both February 1987 and 
April 1992.  After service, from April 2003 to June 2003, the 
veteran is treated for a left ankle injury by Dr. Linares and 
Dr. Rodriguez del Rio.  The April 2003 MRI reflects 
symptomology most compatible with chronic tendinitis 
concerning the peroneus brevis muscle with associated 
multiple longitudinal splits in addition to tenosynovitis.  
Also in April 2003, the veteran had ankle surgery based on 
Dr. Rodriguez del Rio' diagnosis of peroneal tendinitis.

The November 2003 VA examination report notes the veteran's 
ankle surgery and his subsequent pain and mild limitation of 
motion.  The examiner indicated that the claim folder was not 
available for his review.  The examiner opined that the 
veteran's limitation of motion was due to his April 2003 
surgery, however, without a review of the claims folder, he 
would have been unable to determine whether the current 
disability is causally related to the veteran's in-service 
ankle injuries.  Thus, further development is required.

In view of the foregoing, this case is REMANDED to the RO for 
the following  action:

1.	Obtain an addendum opinion form the 
physician who examined the veteran in 
November 2003.  If the examiner thinks 
that it is necessary, schedule another VA 
joint examination for the veteran.  
Ensure that he reviews the claims folder 
and provides discussion and opinion as to 
the current nature and etiology of the 
veteran's left ankle disability.  
?	The examiner should review the 
claims file and indicate in the 
examination report that the claims 
file has been reviewed.
?	The examiner should provide a 
clear diagnosis of the veteran's 
left ankle disability.
?	If it is determined that the 
veteran does have a current left 
ankle disability, the examiner 
should offer an opinion as to 
whether it is more likely than not 
(i.e. probably greater than 50 
percent), at least as likely as 
not (i.e. probably 50 percent), or 
less likely than not (i.e. 
probably less than 50 percent) 
that the veteran's currently 
diagnosed disability had its onset 
during active service or is in any 
other way causally related to 
service.  The clinical basis for 
the opinion should be set forth in 
detail.

2.	Readjudicate the claim of entitlement to 
service connection for a left ankle 
condition.  If the claim remains denied, 
the veteran and his representative should 
be provided a Supplemental Statement of 
the Case.  An appropriate period of time 
should be allowed for response.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if appropriate.  


The purpose of this REMAND is to ensure due process of law.  
No inference should be drawn regarding the final disposition 
of the claims as a result of this action.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

